Dear Ms. Lee:
You have requested an Attorney General's opinion as to whether the Assessor of Bossier Parish may simultaneously serve on the board of directors for the Bossier Parish Pari-Mutual Live Racing Facility Economic Redevelopment and Gaming Control Assistance District (hereinafter referred to as the "District"). The District was recently created by Act 308 (1999) of the Legislature.
The Assessor serves in an elected position for a local political subdivision. LSA-R.S. 42:62(9). The board of directors to the District consists of seven seats appointed by the governor and serving in a part-time capacity. By designation of its enabling legislation, the District is a political subdivision of the state. Under the dual officeholding laws, LSA-R.S. 42:61, et seq., the assessor and District are considered separate political subdivisions. Therefore, the concurrent holding of these two office would not violate the dual officeholding laws. LSA-R.S.42:63(D).
Nor do we find that the incompatibility provisions under LSA-R.S. 42:64 prohibit the simultaneous holding of these offices.
I trust this addresses your concerns. Please contact this office if you require further assistance.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: Carlos M. Finalet, III
Assistant Attorney General
RPI/CMF, III/mjb